                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Banjelister Qamunga,                                       Civ. No. 18-2800 (PAM/DTS)

                       Plaintiff,

    v.                                                    MEMORANDUM AND ORDER

    Kings Valley Homeowners Association,
    Inc., Gassen Company, Smith Jadin
    Johnson, PLLC, and Bernick Lifson, P.A.,

                       Defendants.


         This matter is before the Court on Defendant Smith Jadin Johnson, PLLC’s Motions

Dismiss and for Rule 11 Sanctions. For the following reasons, the Motion to Dismiss is

granted and the Motion for Sanctions is denied.

BACKGROUND

         Plaintiff Banjelister Qamunga lives in a condominium community in Golden Valley,

Minnesota. Defendant Kings Valley Homeowners Association represents the property

owners in Plaintiff’s community and has contracted with Defendant Gassen Company to

provide services to the homes in the community, such as maintenance, painting, tree-

trimming, and the like. Plaintiff’s Amended Complaint 1 (Docket No. 41) contains a host

of allegations regarding the discriminatory treatment she has experienced from the

Association and from Gassen with respect to maintenance requests and other issues.



1
 Moving Defendant filed this Motion before Plaintiff amended her Complaint. Defendant
asserts that any new allegations in that pleading do not affect the analysis of its Motion.
       Those allegations are not at issue in this Motion, however. The only claim at issue

arises out of a September 2017 letter Plaintiff received from Defendant Smith Jadin

Johnson, legal counsel to the Association. The letter, which is attached to the Amended

Complaint, states that the Association asked Smith Jadin Johnson (then known as Roeder

Smith Jadin) to contact Plaintiff “regarding numerous violations” of community rules.

(Am. Compl. (Docket No. 41-1) Ex. A.) The letter lists the various Association rules at

issue, including a prohibition on vehicle repairs outside a home’s garage and keeping

unregistered or unlicensed vehicles on the property. The letter states that Plaintiff was

notified of several previous violations of these rules and warns her to correct any current

violations or face actions such as towing the vehicles or monetary fines. (Id. at 2.) Finally,

the letter mentions Plaintiff’s alleged failure to fix damaged window screens on her

property and warns her that the Association might repair the screens and assess her the

costs of doing so, and might also fine her.

       The Amended Complaint contends that this letter violates the Fair Debt Collection

Practices Act (“FDCPA”). It raises a single FDCPA claim against Smith Jadin Johnson.

Smith Jadin Johnson now moves to dismiss, arguing that Plaintiff is not a consumer and

the letter is not an attempt to collect a debt as those terms are used in the FDCPA. The law

firm also seeks Rule 11 sanctions against Plaintiff’s counsel.

DISCUSSION

A.     Rule 12(b)(6)

       To survive a motion to dismiss under Rule 12(b)(6), a complaint need only “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

                                               2
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A claim bears facial

plausibility when it allows the Court “to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion

to dismiss under Rule 12(b)(6), the Court must accept plausible factual allegations as true.

Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012). But “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are

insufficient to support a claim. Iqbal, 556 U.S. at 678.

       The FDCPA prohibits a “debt collector” from using any “false, deceptive, or

misleading representation or means” or any “unfair or unconscionable means to collect or

attempt to collect any debt.” 15 U.S.C. §§ 1692e, 1692f. Only “consumers” may bring

actions for violations of the FDCPA, because under the FDCPA, a “debt” is “any obligation

or alleged obligation of a consumer to pay money arising out of a transaction in which the

money, property, insurance, or services which are the subject of the transaction are

primarily for personal, family, or household purposes.” Id. § 1692a(5).

       The letter here is not an attempt to collect a debt as a matter of law, and Plaintiff is

not a “consumer” with respect to the letter’s subject. Plaintiff contends that whether the

letter is an attempt to collect a debt is a matter of fact, but when the facts are susceptible of

only one interpretation, the Court can make that judgment as a matter of law. The letter

does not mention a debt. It does not tell Plaintiff that she has to pay anything at any time.

A letter is an attempt to collect a debt when the “animating purpose of the communication

[is] to induce payment by the debtor.” McIvor v. Credit Control Servs., Inc., 773 F.3d 909,

                                               3
914 (8th Cir. 2014) (quotation omitted). Even if the Association had assessed fines against

Plaintiff before this letter issued, the letter does not mention those fines or attempt to collect

them in any way. The FDCPA is clear that a debt is something that the consumer is

obligated or allegedly obligated to pay in the present, not something that the consumer

might at some time in the future become obligated to pay. A letter saying that fines might

be imposed is not an attempt to collect a debt under the FDCPA.

       Plaintiff also contends that the letter violated § 1692f(6), which prohibits “taking or

threatening to take any nonjudicial action to effect dispossession or disablement of

property.” She contends that the letter’s threat to tow offending vehicles is just such a

threat, and therefore that the letter falls under the FDCPA. But a letter must be an “attempt

to collect a debt” in the first instance; the prohibition on threatening dispossession of

property is merely one way a debt collector can violate the FDCPA while collecting a debt.

Because the letter here is not an attempt to collect any debt, the letter’s reference to towing

vehicles does not somehow create liability under the FDCPA. Smith Jadin Johnson’s

Motion to Dismiss is granted.

B.     Rule 11

       Smith Jadin Johnson separately moved for sanctions against Plaintiff’s counsel

under Rule 11. To impose Rule 11 sanctions, the Court must determine “whether the

attorney’s conduct, viewed objectively, manifests either intentional or reckless disregard

of the attorney’s duties to the court.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1077

(8th Cir. 2017) (quotation omitted). While the Court believes that the FDCPA claim

against Smith Jadin Johnson is without merit, there is no indication that Plaintiff’s counsel

                                                4
intentionally or recklessly disregarded any duties to the court. Indeed, they rely on a series

of decisions which could be construed to support their argument. And although the Court

disagrees with their analysis, that analysis is not misleading. Rule 11 sanctions are not

warranted.

CONCLUSION

       Plaintiff has failed to state a claim against Smith Jadin Johnson. But that failure

does not mandate the imposition of Rule 11 sanctions. Accordingly, IT IS HEREBY

ORDERED that:

       1.     Defendant Smith Jadin Johnson, PLLC’s Motion to Dismiss (Docket No. 22)

              is GRANTED;

       2.     Plaintiff’s claim against Smith Jadin Johnson, PLLC, is DISMISSED with

              prejudice; and

       3.     Defendant’s Motion for Sanctions (Docket No. 42) is DENIED.



Dated: December 10, 2018
                                                         s/ Paul A. Magnuson
                                                         Paul A. Magnuson
                                                         United States District Court Judge




                                              5
